               Case 3:19-cr-00553-RS Document 53 Filed 02/26/21 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant BARRIOS
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 19-553 RS
15                      Plaintiff,                         STIPULATION AND ORDER
                                                           EXCLUDING TIME UNDER THE
16              v.                                         SPEEDY TRIAL ACT AND
                                                           REQUEST TO CONTINUE HEARING
17      VICTOR BARRIOS,
18                      Defendant.
19

20

21           Victor Barrios is scheduled to appear for a status hearing on Tuesday, March 2, 2021.
22   The government provided additional discovery to the defense this week. Mr. Barrios and his
23   counsel require time to review the new discovery. Mr. Barrios is out of custody and fully
24   compliant with pretrial release. The parties therefore jointly request to continue the hearing in
25   the above-captioned matter to March 23, 2021 at 2:30 p.m. for a status hearing, or as soon
26   thereafter as the Court is available.
27           The parties further stipulate and request that, under the Speedy Trial Act, the Court
28   exclude the time from March 2, 2021 to March 23, 2021. Mr. Barrios and his counsel are

     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
               Case 3:19-cr-00553-RS Document 53 Filed 02/26/21 Page 2 of 2



 1   reviewing discovery produced by the government. An exclusion is therefore appropriate under
 2   18 U.S.C. § 3161(h)(7)(B)(iv), effective preparation of counsel, taking into account the
 3   exercise of due diligence. An exclusion of time from March 2, 2021 to March 23, 2021 is also
 4   appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), as the ends of justice served the granting of
 5   such continuance outweigh the best interest of the public and the defendant in a speedy trial.
 6           IT IS SO STIPULATED.
 7

 8
                       February 26, 2021                   DAVID L. ANDERSON
 9                     Dated                               United States Attorney
                                                           Northern District of California
10
                                                                     /S
11
                                                           ANNE HSIEH
12                                                         Assistant United States Attorney

13

14
                      February 26, 2021                    STEVEN G. KALAR
15                    Dated                                Federal Public Defender
                                                           Northern District of California
16
                                                                     /S
17                                                         SOPHIA WHITING
                                                           Assistant Federal Public Defender
18

19

20
             IT IS SO ORDERED.
21

22
              February 26, 2021
             ___________________                   _____________________________________
23
             Dated                                 THE HONORABLE RICHARD SEEBORG
24                                                 Chief United States District Judge
25

26

27

28



     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
